Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kareemah Bell-Boston appeals the district court’s order dismissing her complaint for lack of subject matter jurisdiction, failure to comply with Fed.R.Civ.P. 8(a), and pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2006) for failure to state a claim on which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bell-Boston v. Crime Victims Comp. Program, No. 1:09-cv-01014-AJTIDD, 2009 WL 2920263 (E.D.Va. Sept. 10, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.